                                                               1   JOHN F. BAUM (SBN 148366)
                                                                   jbaum@hkemploymentlaw.com
                                                               2   IAN W. FORGIE (SBN 307721)
                                                                   iforgie@hkemploymentlaw.com
                                                               3   HIRSCHFELD KRAEMER LLP
                                                                   505 Montgomery Street 13th Floor
                                                               4   San Francisco, CA 94111
                                                                   Telephone: (415) 835-9000
                                                               5   Facsimile: (415) 834-0443

                                                               6   Attorneys for Defendant
                                                                   COUNTY OF NAPA
                                                               7
                                                                   DAVID POORE TURNER (SBN 192541)
                                                               8   dpoore@bplegalgroup.com
                                                                   BROWN | POORE LLP
                                                               9   1350 Treat Boulevard, Suite 420
                                                                   Walnut Creek, CA 94597
                                                              10   Telephone: (925) 943-1166
                                                                   Facsimile: (925) 955-8600
                                                              11
                                                                   JAMES MILLS (SBN 203783)
H IRSCHFELD K RAEMER LLP




                                                              12   james@jamesmillslaw.com
                           ATTORNEYS AT LAW




                                                                   LAW OFFICE OF JAMES MILLS
                                              SAN FRANCISCO




                                                              13   1300 Clay Street, Suite 600
                                                                   Oakland, CA 94612
                                                              14   Telephone: (510) 521-8748
                                                                   Facsimile: (510) 277-1413
                                                              15
                                                                   Attorneys for Plaintiff
                                                              16   DANTE MICHELUCCI
                                                              17
                                                                                                 UNITED STATES DISTRICT COURT
                                                              18
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                              19

                                                              20
                                                                   DANTE MICHELUCCI,                          Case No. 4:18-cv-05144-HSG
                                                              21
                                                                                    Plaintiff,                JOINT STIPULATION AND ORDER
                                                              22                                              REGARDING DEFENDANT’S MOTION
                                                                   vs.                                        TO DISMISS PLAINTIFF’S FIRST
                                                              23                                              AMENDED COMPLAINT
                                                                   COUNTY OF NAPA; JOSEPH FALLON;
                                                              24   BRANDON KEMP; LENARD VARE; and             First Amended Complaint Filed:
                                                                   DOES 1 through 50, inclusive,                             October 23, 2018
                                                              25
                                                                                    Defendants.
                                                              26

                                                              27

                                                              28

                                                                   STIPULATION AND ORDER RE MOTION TO DISMISS                                   4820-6660- 5960
                                                                   CASE NO. 4:18-CV-05144-HSG
                                                               1          WHEREAS Defendant County of Napa moved to dismiss the Second, Third, Fourth, and

                                                               2   Fifth Causes of Action alleged in Plaintiff Dante Michelucci’s First Amended Complaint on the

                                                               3   ground that the Charge (the “Original Charge”) Plaintiff filed with California’s Department of

                                                               4   Fair Employment & Housing (the “DFEH”) was insufficiently specific to exhaust his

                                                               5   administrative remedies before the DFEH;

                                                               6          WHEREAS Plaintiff filed an amended Charge (the “Amended Charge”) with the DFEH

                                                               7   on January 8, 2019, after briefing regarding Defendant’s Motion to Dismiss Plaintiff’s First

                                                               8   Amended Complaint had closed; and

                                                               9          WHEREAS the Parties agree that Plaintiff’s Amended Charge satisfies Plaintiff’s

                                                              10   obligation to exhaust his administrative remedies before the DFEH with regard to the Second,

                                                              11   Third, Fourth, and Fifth Causes of Action alleged in his First Amended Complaint.
H IRSCHFELD K RAEMER LLP




                                                              12          THEREFORE IT IS STIPULATED, by and between the Parties, that Defendant
                           ATTORNEYS AT LAW
                                              SAN FRANCISCO




                                                              13   withdraws that portion of its Motion to Dismiss Plaintiff’s First Amended Complaint that sought

                                                              14   dismissal of the Second, Third, Fourth, and Fifth Causes of Action on the ground that Plaintiff

                                                              15   failed to exhaust his administrative remedies before the DFEH.

                                                              16
                                                                   Dated: February 19, 2019                                  HIRSCHFELD KRAEMER LLP
                                                              17

                                                              18
                                                                                                                       By: /s/ Ian W. Forgie
                                                              19                                                                         John F. Baum
                                                                                                                                         Ian W. Forgie
                                                              20                                                       Attorneys for Defendant
                                                                                                                       COUNTY OF NAPA
                                                              21
                                                                   Dated: February 19, 2019                                      BROWN | POORE LLP
                                                              22

                                                              23
                                                                                                                       By: /s/ David Poore Turner
                                                              24                                                                      David Poore Turner
                                                                                                                       Attorneys for Plaintiff
                                                              25                                                       DANTE MICHELUCCI
                                                              26

                                                              27

                                                              28
                                                                                                                   2
                                                                   STIPULATION AND ORDER RE MOTION TO DISMISS
                                                                   CASE NO. 4:18-CV-05144-HSG
                                                               1                                              ORDER

                                                               2          GOOD CAUSE SHOWING, the Stipulation is APPROVED.

                                                               3          IT IS HEREBY ORDERED that that portion of Defendant’s Motion to Dismiss Plaintiff’s

                                                               4   First Amended Complaint which seeks dismissal of Plaintiff’s Second, Third, Fourth, and Fifth

                                                               5   Causes of Action for failure to exhaust administrative remedies before the DFEH is DENIED AS

                                                               6   MOOT.

                                                               7          IT IS SO ORDERED.

                                                               8   Dated: February 20, 2019                           ___________________________________
                                                                                                                      Hon. Haywood S. Gilliam, Jr.
                                                               9

                                                              10

                                                              11
H IRSCHFELD K RAEMER LLP




                                                              12
                           ATTORNEYS AT LAW
                                              SAN FRANCISCO




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                                                  3
                                                                   STIPULATION AND ORDER RE MOTION TO DISMISS
                                                                   CASE NO. 4:18-CV-05144-HSG
